DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Claims
	Claims 5, 12-15 and 18-22 are pending in the application.  Claims 1-4, 6-11, 16, 17 and 23-29 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US15/41822, filed 07/23/2015, and claims priority benefit of U.S. Provisional Patent Application 62/028,009, filed 07/23/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2017 and 01/25/2018 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds having formulas recited in claim 5 and claimed pharmaceutical compositions thereof are novel and unobvious over the prior art.  The closest prior art is found in Gill (Molecular Pharmacology 2012 81(5):710-718; cited by Applicants), which discloses a compound 4IP-TQS of formula 
    PNG
    media_image1.png
    95
    195
    media_image1.png
    Greyscale
 (see Figure 1), which has the same formula as currently-claimed 
    PNG
    media_image2.png
    196
    92
    media_image2.png
    Greyscale
, except that the currently-claimed compound has absolute enantiomeric stereochemistry (3aR,4S, 9bS), while the prior art compound has absolute enantiomeric stereochemistry (3aS, 4R, 9bR).  The ordinary artisan at the time the application was effectively filed would not have found currently-claimed compound GAT164 obvious in view of the prior art compound of opposite configuration, as there is a number of configurations of stereocenters in the compound, and there is no particular reason to select the claimed configuration over other possible stereoisomers of the compound of the same molecular formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 5, 12-15 and 18-22, reordered and renumbered 1-10 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN M MAURO/Primary Examiner, Art Unit 1625